Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 05/17/2022. Claims 1-20 are presently pending.

Claim 19, as amended, obviates rejection under 35 USC §112(b) raised in the preceding Office Action.

Response to Arguments

Applicant’s arguments with respect to claims 1-14 have been fully considered but they are moot in view of new ground(s) of rejection.

Applicant’s statement with respect to the Double Patenting rejection is noted. However, the compact prosecution policy of the Office obliges the Examiner to maintain the rejection.
 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 9, 10, and 20 of U.S. Patent No. 10,812,857. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1, 12, and 16 of instant Application recite similar features as those of independent claims 1, 10, and 20 plus dependent claims  2, 6, and 9 without the additional limitations of "... feedback signals bypassing a network stack/ layer…”. Accordingly, instant application’s claims 1, 12, and 16 are broader than patent claims 1, 2, 6, 9, 10, and 20, therefore, obvious over patent claims 1, 2, 6, 9, 10, and 20.

Claim 5 of instant Application recites similar features as those claim 3 of the issued patent, therefore, rejected the same.

Claims 2-4, 6-11, and 17-20 depend on claims 1, 12, and 16, and recites features which would have been obvious to be incorporated in view of the prior art of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-2, 4, 12, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cakareski et al., USPN 7,860,005 (hereinafter “Cakareski”).

Regarding claim 1, Cakareski discloses an electronic device (Figs. 1-3, Servers comprising encoders, cue generators + Streaming servers), comprising:
interface circuitry configured to transmit data packets of a video stream over a wireless link (Client nodes, such as mobile 130; Col. 3, line 64 through Col. 4, line 22) to a display device that presents the data packets as part of the video stream (Client devices have displays for displaying the media content as is evident throughout the disclosure, such as Col. 3, lines 40-49; Col. 5, lines 11-19;
a stream analysis engine configured to monitor transmission characteristics of the video stream (e.g. Fig. 5, 530; Col. 13, lines 28-42); and
encoding circuitry (Figs. 2; 210) configured to:
generate the data packets (Col. 4, lines 36-67);
receive the transmission characteristics from the stream analysis engine (Fig. 5, 530; Col. 13, lines 28-42); and
modify at least a subset of the data packets based on the transmission characteristics at least in part by (Figs. 4, 5; Col. 9, line 13 through Col. 13, line 42):
dynamically adjusting a compression frame type, a compression frame, or both of one or more of the subset of the data packets based on the transmission characteristics indicating transmission of a particular frame having a particular compression frame type (Figs. 4, 5; Col. 9, line 13 through Col. 13, line 42); or
predicting whether one or more of the subset of data packets will be delivered on time based on transmission characteristics (Col. 11, lines 30-39); and 
upon predicting that one or more of the subset of data packets will not be delivered on time, dropping the one or more of the subset of the data packets before completion of a transmission of the subset of the data packets to the display (Col. 9, line 13 through Col. 13, line 42); or
both (Col. 9, line 13 through Col. 13, line 42).

Note: Though Examiner has referred to some Figures and passages of Cakareski for the convenience of the Applicant, Cakareski applies in its entirety.

Regarding claim 2, Cakareski discloses wherein the encoding circuitry is configured to encode each data packet of the data packets for transmission through the wireless link based on the compression frame type for the data packet (Col. 9, line 13 through Col. 13, line 42).

Regarding claim 4, Cakareski discloses wherein the encoding circuitry is configured to modify at least the subset of the data packets at least in part by changing a target bitrate of one or more of the subset of the data packets, or changing a resolution or quality of one or more of the subset of the data packets, or both Col. 9, lines 13-55).

Claim 12 recites features similar as those of claim 1, therefore, is rejected by the same analysis.

Claim 16 recites features similar as those of claim 1, effectuating the same, therefore is rejected by the same analysis.

Regarding claim 19, Cakareski discloses wherein modifying the original subset of the data packets comprises changing a reference of a first image frame of the original subset of the data packets based on determining that a previous image frame is a valid reference frame for the first image frame (Col. 5, line 29 through Col. 6, line 43).

Regarding claim 20, Cakareski discloses transmitting the modified subset of data packets (A new sequence of packets) without transmitting the original subset of the data packets (Without original packets now dropped; Col. 6, line 52 through Col. 7, line 33).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cakareski, in view of Sze et al., USPGPUB 2014/0250486 (hereinafter “Sze”).

Regarding claim 3, Cakareski discloses wherein the transmission characteristics comprise a compression frame type (as analyzed in claim 1).

Cakareski is not explicit in that the transmission characteristics comprise a capacity of the wireless link, historical analysis results, a bit rate of the video stream, a resolution, an encoded image to be transmitted, or any combination thereof.

However Sze discloses a method and system for transmission and processing of multiple date streams in a wireless network (Abstract) by monitoring the network conditions/ transmission characteristics comprising a capacity of the wireless link (¶¶ [59], [98]), a bit rate of the video stream (¶¶ [179]-[180]), a resolution ( ¶ [148]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cakareski with Sze’s teachings in order to adjust well known parameters correlating to quality improvements.

Note: due to recitation of “OR”, evidence need not be provided for all limitations, in this case historical analysis results, an encoded image to be transmitted, or any combination thereof.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cakareski, in view of Yang et al., USPGPUB 2017/0006312 (hereinafter “Yang”).

Regarding claim 5, Cakareski is not explicit in the encoding circuitry is configured to encode a predicted image frame (P-frame) in response to determining that a most recent data packet transmission of the video stream completed.

However, Yang discloses a method and system of robust transmission of video signals wherein the encoding circuitry is configured to encode a predicted image frame (P-frame) in response to determining that a most recent data packet transmission of the video stream completed (¶ [72]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cakareski with Yang’s teachings in order to improve communication in lossy networks (Yang: see Abstract for motivation).

Regarding claim 6, the system of Cakareski and Yang discloses wherein the interface circuitry is configured to receive a transmission acknowledgment after the most recent data packet transmission of the video stream, and wherein the transmission acknowledgment is configured to indicate that the most recent data packet transmission of the video stream completed (Yang: ¶¶ [7], [37]).

Regarding claim 8, the system of Cakareski and Yang discloses wherein the encoding circuitry is configured to modify at least the subset of the data packets at least in part by adjusting the compression frame type of the subset of the data packets (Cakareski as analyzed in claim 1), and wherein adjusting the compression frame type of the subset of the data packets based on the transmission characteristics includes the encoding circuitry (Cakareski as analyzed in claim 1);
determining that the transmission of the data packet is expected to be incomplete based on the transmission characteristics (Yang: ¶ [19]);
determining that a previously transmitted data packet is an invalid reference for a subsequent data packet (Yang: ¶ [19], due to error received); and
encoding, via the encoding circuitry, the subsequent data packet as an intra-coded image (I-frame) (Yang: ¶ [19]).


Claims 7, 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cakareski, in view of Au et al., USPGPUB 2010/0074333 (hereinafter “Au”).


Regarding claim 7, Cakareski is not explicit in wherein the encoding circuitry is configured to modify at least the subset of the data packets at least partially before receiving an acknowledgement signal at the interface circuitry.

However, Au discloses a method and system for robust streaming of compressed video wherein the encoding circuitry is configured to modify at least the subset of the data packets at least partially before receiving an acknowledgement signal at the interface circuitry (Figs. 6, 7A, 8; ¶¶ [60]-[67]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cakareski with Au’s teachings in order to achieve optimal error resilience (See Au: ¶ [61] for motivation). 

Regarding claim 9, the system of Cakareski and Au discloses wherein the encoding circuitry is configured to:
generate an intra-coded image (I-frame) of a first data packet and a predicted image (P-frame) of the first data packet (Cakareski: as analyzed with respect to claim 1; Au: Fig. 8); and
transmit the I-frame and the P-frame to the stream analysis engine to permit the stream analysis engine at a later time to select one of the I-frame or the P-frame for transmission via the wireless link (Au: ¶¶ [60]-[67]).

Regarding claim 10, the system of Cakareski and Au discloses wherein the stream analysis engine is configured to:
determine to transmit the P-frame when a current frame transmission is incomplete and a previous frame comprises valid reference data for the P-frame (Au: ¶¶ [60]-[67]); and
determine to transmit the I-frame when the current frame transmission is incomplete and the previous frame comprises invalid reference data for the P-frame (Au: ¶¶ [60]-[67]).

Regarding claim 11, the system of Cakareski and Au discloses wherein the encoding circuitry is configured to:
generate an intra-coded image (I-frame) of a first data packet, a predicted image (P-frame) of the first data packet, and a bi-directionally predicted image (B-frame) of the first data packet (Cakareski: as analyzed with respect to claim 1; Au: ¶¶ [60]-[67]); and
transmit the I-frame, the P-frame, and the B-frame to the stream analysis engine to permit the stream analysis engine at a later time to select one of the I-frame, the P-frame, or the B-frame for transmission via the wireless link (Au: ¶¶ [60]-[67]).

Regarding claim 13, the system of Meyer and Au discloses wherein the encoding circuitry is configured to:
generate an intra-coded image (I-frame) of a first data packet of the subset of the data packets and a predicted image (P-frame) of the first data packet (Cakareski: As analyzed with respect to claim 1; Au: ¶¶ [60]-[67]); and
transmit the I-frame and the P-frame to the stream analysis engine to permit the stream analysis engine at a later time to select one of the I-frame or the P-frame for transmission via the wireless link (Au: ¶¶ [60]-[67]).

Regarding claim 15, the system of Cakareski and Au discloses wherein the stream analysis engine determining to drop a first data packet of the subset of the data packets before completion of the transmission of the subset of the data packets to the display device based on the transmission characteristics involves the stream analysis engine (Cakareski: as analyzed with respect to claims 1 and 12; Au: ¶¶ [60]-[67], [76]-[78]):
determining that the first data packet corresponding to a first image frame is delayed, wherein the first data packet comprises reference data for a second data packet of the subset of the data packets (Au: ¶¶ [60]-[67], [76]-[78]);
dropping the first data packet in response to determining that the first data packet is delayed (Au: ¶¶ [60]-[67], [76]-[78]); and
modifying the second data packet to include intra-coded image (I-frame) data as opposed to predicted image (P-frame) data in response to dropping the first data packet (Au: ¶¶ [60]-[67], [76]-[78]).


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cakareski, in view of Waldeck et al., USPGPUB 2010/0177647 (hereinafter “Waldeck”).

Regarding claim 14, Cakareski is not explicit in that wherein the stream analysis engine is configured to:
determine that a next queued data packet is delayed based on the transmission characteristic; and
adjust a relative position of the next queued data packet within a data packet queue to compensate for a duration of time that the next queued data packet is delayed.

However, Waldeck discloses a method and system for optimizing link latency in communication interfaces by:
determine that a next queued data packet is delayed based on the transmission characteristic (¶ [26]); and
adjust a relative position of the next queued data packet within a data packet queue to compensate for a duration of time that the next queued data packet is delayed (¶ [26]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cakareski with Waldeck’s teachings in order to improve video communication in lossy networks due to transmission delays (See Waldeck’s Abstract for motivation).

Claim 17 recites similar features as those of claim 14, therefore, rejected by the same analysis.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cakareski, in view of Sarawat et al., USPGPUB 2014/0006593 (hereinafter “Sarawat”).

Regarding claim 18, Cakareski discloses wherein modifying the original subset of the data packets based on the transmission characteristic comprises modifying the original subset of the data packets based on the transmission characteristic of the original subset of the data packets (as analyzed in claims 1 and 16). Cakareski is silent on packet metadata.

However, Sarawat discloses a method and system for usage based accounting for networks wherein the packet metadata is tracked and reported on.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cakareski with Sarawat’s teachings in order to track network usage.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421